UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4952


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KOYA TIFFANY ROOKE, a/k/a KK,

                Defendant - Appellant.



                               No. 13-4962


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

QUINTAVIS DEONTE DUMAS, a/k/a Tay,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cr-00286-GBL-2; 1:13-cr-00286-GBL-1)


Submitted:   August 21, 2014                 Decided:   September 8, 2014


Before WILKINSON, AGEE, and THACKER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


John O. Iweanoge, II, THE IWEANOGES’ FIRM, P.C., Washington,
D.C.; James W. Hundley, BRIGLIA HUNDLEY NUTALL & LOPEZ, P.C.,
Vienna, Virginia, for Appellants. Dana J. Boente, United States
Attorney, Michael J. Frank, Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              A     federal     jury       convicted       Tiffany    Koya      Rooke     and

Quintavis         Deonte    Dumas     of     sex    trafficking      of     a   child,     in

violation of 18 U.S.C.A. § 1591(a)(1) (West 2012 & Supp. 2014).

The district court sentenced the Appellants to 120 months of

imprisonment each and they now appeal.                        Finding no error, we

affirm.

              The Appellants first argue that there was insufficient

evidence to support the jury’s finding of guilt.                            We review de

novo a district court’s decision to deny a Fed. R. Crim. P. 29

motion for a judgment of acquittal.                    United States v. Smith, 451
F.3d 209, 216 (4th Cir. 2006).                       A defendant challenging the

sufficiency        of    the   evidence       faces    a    heavy    burden.        United

States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).                                   The

verdict of a jury must be sustained “if, viewing the evidence in

the   light       most   favorable      to    the    prosecution,         the   verdict    is

supported by ‘substantial evidence.’”                       Smith, 451 F.3d at 216

(citations omitted).                Substantial evidence is “evidence that a

reasonable         finder      of    fact     could     accept       as    adequate       and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”            Id. (internal quotation marks and citation

omitted).          Furthermore, “[t]he jury, not the reviewing court,

weighs    the       credibility        of     the    evidence       and     resolves      any

conflicts in the evidence presented.”                      Beidler, 110 F.3d at 1067

                                               3
(internal quotation marks and citation omitted).                      “Reversal for

insufficient evidence is reserved for the rare case where the

prosecution’s failure is clear.”                Id. (internal quotation marks

and citation omitted).

            In    order    to   convict     a   defendant   of    a    violation      of

§ 1591(a)(1),      the    government       must   demonstrate,        (1)     that    the

defendant         knowingly       recruited,         transported,             harbored,

maintained, obtained, or enticed a person, (2) in or affecting

interstate commerce, (3) knowing or in reckless disregard of the

fact that the victim had not attained the age of eighteen years

and would be made to engage in a commercial sex act.                        See United

States v. Garcia-Gonzalez, 714 F.3d 306, 312 (5th Cir. 2013)

(listing three essential elements of child sex trafficking under

§   1591(a)).       However,     “[i]n     a    prosecution      under      subsection

(a)(1) in which the defendant had a reasonable opportunity to

observe the person so recruited, enticed, harbored, transported,

provided,   obtained       or   maintained,       the   [g]overnment          need   not

prove that the defendant knew that the person had not attained

the age of 18 years.”           18 U.S.C.A. § 1591(c) (West Supp. 2014).

We have thoroughly reviewed the record and conclude that there

was   substantial        evidence    of    the     Appellants’        guilt    of    the

offenses.

            The    Appellants       also   argue    that    the    district         court

abused its discretion in issuing supplemental jury instructions

                                           4
in response to a jury question without allowing defense counsel

an opportunity for supplemental argument to the jury.                    “[T]he

necessity, extent and character of any supplemental instructions

to   the    jury   are   matters   within   the   sound   discretion    of   the

district court.”         United States v. Horton, 921 F.2d 540, 546

(4th Cir. 1990).         A district court may abuse that discretion,

however, when the court provides a new theory to the jury in

supplemental        instructions       without    providing      counsel      an

opportunity to argue the defendant’s innocence under that new

theory.      Id. at 547; cf. United States v. Smith, 44 F.3d 1259,

1271 (4th Cir. 1995) (where supplemental instruction does not

present a new theory of the case to the jury, no additional

argument      necessary).      After     reviewing   the    record     and   the

relevant legal authorities, we find no abuse of discretion.

              Accordingly, we affirm the judgments of the district

court.       We dispense with oral argument because the facts and

legal      contentions   are   adequately    presented     in   the   materials

before this court and argument would not aid in the decisional

process.

                                                                       AFFIRMED




                                        5